               ase 7:11-cr-00630-KMK _Document 1500 Filed 01/28/21 .Page 1 of 2
             Case 7:11-cr-00630-KMK Document 1524 Filed 04/22/21 Page   1 of 2
- - -----+---
           -_                         -·     MEMO END.DBS_ED                                     // lft.. (;Jo
                                                                                                              J,


         (
         I




     /
  _j_




               dispositive. Second, the Government informs the Court that Mr. Andrews refused to take the COVID ·
                   .        .    . .      ..                                           .          .
               V
               contracting COVID and at the same time refuse a medical treatment that substa·ntially reduces his risk of
                       .                      '                                              .

    I .
               for his release.

               So Ordered.



              4/22/21
                Case 7:11-cr-0063 -
               Case 7:11-cr-00630-KMK Document 1524 Filed  Filed04/22/21   Page2 2ofof22
                                                                 01/28/21 Page
                                          '.: b
                                          ~-    . "\--J- - - - - - - - - - - , -,.- i -- - - - -
                                            .- ~~
                                                               \C\
                                                                 .
                                                               . V"'-,




      . -~-·                             I.fl    _J
---                                      co
                                         0       ti)
                                                           :

                                                                              \ 'U
                                         r;      :ra.                          ~
                                                                               -.J      .-....
                                         z
                                         z        ~
                                                                ~ ~
                                                                  c..:.. .
                                         ~z      N                                          ...
                                         llJ
                                                 0
                                                 N
                                                 zc:::(
                                                                ~j                     '.   :;_


                                  I
                                         ex: .
                                         f-       l"."'I
                                                                    c::::::
                                                                    C          ,,,.,   =-
                                                 M
                                                 ''r"'l
                                                                     <V       -½~-
                                  r                                           --+-
                                                                              oe-.J)
                             -~

                                  I
                                  }
                                                                                            (Jl
                                  ;,::                                                      (jl
                                                                                            0
                                                                                            tn
                                                                                            -rt
                                                                                            q
                                                                                             I
                                                                                            ,r-f

                                                                                            0
                                                                                            ill
                                                                                            0
                                                                                            •rl.




t
